SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

530
KA 09-01935
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                            ORDER

NICHOLAS J. MCGOUGH, DEFENDANT-APPELLANT.


CHRISTINE M. COOK, SYRACUSE, FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JEFFREY L. TAYLOR
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Frederick G.
Reed, A.J.), rendered March 27, 2009. The judgment convicted
defendant, upon his plea of guilty, of criminal sale of marihuana in
the third degree (three counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court